Title: To George Washington from John Paterson, 16 May 1781
From: Paterson, John
To: Washington, George


                        
                            Dear Genl
                            West Point May 16th 1781
                        
                        The inclosed I have this moment received It is all the information I have. beg Your Excellency will send me some
                            instructions respecting Colonel Bedlams tarrying below. I am with perfect Esteem Your Excellencys Obedient Servant
                        
                            John Paterson
                        
                        
                            N.B. This moment is arrived a return of the killed wounded and missing in the unhappy affair on the
                                lines the fourteenth instant, accompanied with a letter from Colonel Scammell which I have also inclosed to Your
                                Excellency. 
                            Colonel Bedlam upon information he received at Kings ferry has thought proper not to proceed further.
                        
                     Enclosure
                                                
                            
                                Dr Sr
                                
                                    N.H. Village May 14th 1781.
                            
                            I marched all our men fit for duty a few miles on the first Report, in order to be in a position to
                                protect the Rhode Island Hutts in case the enemy should make them an Object. But on Information that the enemy had
                                returned, I marched back the party. As there had been an Order for no ammunition to be issued till the Inspection was
                                over, We were not able to furnish our Recruits with but 12 rounds a man. In consequence of which I wrote by our
                                Conductor, for a quantity of Ammunition at west point. I hope he has obtained it. I have sent my Surgeon to the Lines.
                                But as he is in a very bad state of health, I wish you would order a Surgeon or mate from the Massachusetts or
                                Connecticut Line to the Lines to take care of such of the wounded men as may have escaped or been left by the enemy. I
                                believe it will be necessary that a capital set of Instruments should be sent-- Dr Eustis can furnish them --I should
                                not have requested a Surgeon, had we any to spare in the Brigade. There is only one in the R. Island Regt who has a number
                                of sick to attend. We have had a Surgeon & Mate in the N.H. Line one an Invalid, and the other has a number of
                                small pox patients to attend.
                            I do myself the honor of sending you an Extract of a Letter this moment received from the Lines-- "The
                                enemy attacked the Majors Quarters. Killed Major Flagg in his bed-- Colo. Greene I believe is killed-- Lt Macumber taken
                                from his Bed-- Greenman (or Greerman) on Guard at the Bridge with his men fell into their Hands-- Capts. Hughes &
                                Brown we are uncertain of their Fate-- Killed and most inhumanly butchered about Fifteen-- Wounded several—Heads-- Arms--
                                legs-- all went to pot --Lt  & Dr Henry both wounded and
                                    taken--" This letter wrote at the request of Major Morril-- I send you enclosed a Letter from
                                Capt. Olney. I have ventured to permit the Officer he mentions to go on to  R. Island-- And urged Expedition-- As Colo.
                                Olney’s presence will be very necessary with the  Regt-- I long to retaliate. I feel unhappy at the Fate of so many
                                brave officers-- but more so on Account of the Surprize-- I fear it was a complete one-- I have long urg’d the propriety
                                of guarding the Lines by patroles only. & supposed it was the case, till the unhappy event took place. I have
                                the Honor to be Yr Obedt & very Humble Servt
                            
                                Alex. Scammell

                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Genl
                                Stony Point May 16th 1781
                            
                            In consequence of the information wich the Bearer of Capt. Prays Letter gave me, I immediately sent down
                                an officer, with directions to gain me, some certain information of the Enemys situation he returned last night at Ten
                                & Informs that He went down within about half a mile of Fort Lee, & Landed on their return landed about
                                a mile above spiten devil Creek, their they were informed that about two hundred refugees, had march’d up to pines
                                bridge since no information from them.
                            The information that a Party was out this side the river of about 200 refuges continues and that they are
                                between Bargan & Fort Lee, that the Shiping which appeared proves to be only eight or Nine cheifly Sloops &
                                Schooners, only three square riged Vessels and not One Ship, they Lye near Bulls Ferry.
                            Capt. B— of the Militia had marched  towards Fort Lee with about 200 Men. I am with the greatest respect
                                yours at Command
                            
                                E. Selden Capt. Comy at Stony Point
                            
                            
                                N.B. I send you a Deserter from the Enemy who came out from New York Last Sunday. E.S.
                            

                        
                        
                    